Exhibit 10.04

 

[g255521kqi001.jpg]

 

September 15, 2008

 

ARTISTdirect, Inc.

1601 Cloverfield Blvd., Suite 400

Santa Monica, CA 90404

 

Attention:                                         Mr. Dimitri Villard

Interim Chief Executive Officer

 

This amendment (the “Amendment”) to the letter (the “Engagement Letter”) dated
February 7, 2008 hereby terminates the Engagement of Salem Partners LLC (“Salem
Partners”) by ARTISTdirect, Inc. (the “Company”) pursuant to the Engagement
Letter and releases Salem Partners and the Company from all future obligations
thereunder, except those detailed in the Engagement Letter as surviving any
termination of the Engagement.  Notwithstanding the foregoing, the parties
acknowledge that the Company will immediately pay Salem Partners a
non-refundable cash fee of $125,000 and that the Company shall not have any
obligation to make any other payments to Salem Partners.

 

Please confirm that the foregoing is in accordance with your understanding and
agreement by signing where indicated below and returning to us the duplicate of
the Amendment enclosed herewith, whereupon the Amendment will constitute our
binding agreement with respect to the matters set forth herein.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

SALEM PARTNERS LLC

 

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Stephen Prough

 

 

 

  Name: Stephen Prough

 

 

 

  Title: Managing Director

 

CONFIRMED AND AGREED:

 

 

 

 

 

ARTISTDIRECT, INC.

 

 

 

 

 

 

 

 

By:

    /s/ Dimitir Villard

 

 

 

Name: Dimitri Villard

 

 

 

Title: Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------